NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

WILLIS OF FLORIDA, INC.                      )
and COMERICA BANK,                           )
                                             )
              Petitioners,                   )
                                             )
v.                                           )         Case No. 2D19-140
                                             )
JAMES WM. KNOWLES, as                        )
personal representative of the               )
Estate of Tammy A. Parrott,                  )
deceased, and Valerie A. Crow,               )
                                             )
              Respondents.                   )
                                             )

Opinion filed October 2, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Sarasota County;
Hunter W. Carroll, Judge.

Laura Besvinick and Julie Nevins of
Stroock & Stroock & Lavan, LLP,
Miami, for Petitioner Willis of Florida.

Robert G. Lyons of Icard, Merrill, Cullis,
Timm, Furen & Ginsberg, P.A.,
Sarasota, for Petitioner Comerica Bank.

Derek A. Reams of McCue Reams &
Associates, Bradenton, for Respondents.


PER CURIAM.


              Dismissed.


BLACK, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.